Citation Nr: 1146880	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  08-08 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether the appellant has basic eligibility for entitlement to non-service-connected pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel  







INTRODUCTION

The appellant served on active duty from November 1975 to January 1977, for which he was discharged under other than honorable conditions.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2007 decision letter by the Department of Veterans Affairs (VA) Regional Office (RO) located in Phoenix, Arizona.                

The RO had scheduled the Veteran for a Travel Board hearing in October 2009.  In a VA Form 21-0820, Report of General Information, it was noted that the appellant had contacted the RO and confirmed that he was planning to attend the Travel Board hearing.  However, he failed to report for his scheduled October 2009 hearing.  His request for a hearing is therefore considered withdrawn


FINDINGS OF FACT

1.  The appellant served on active duty from November 1975 to January 1977, for which he was discharged under other than honorable conditions.   

2.  In September 1977, an Administrative Decision was issued in which VA determined that the appellant was discharged under dishonorable conditions for his period of service from November 1975 to January 1977; VA reported that the appellant's military history included unauthorized absence, marijuana usage, disobeying a lawful order from a superior petty officer, and being disrespectful to a superior chief petty officer; VA determined that the appellant's behavior during his period of active service constituted willful and persistent misconduct.   

3.  The appellant did not have active service during a period of war.  




CONCLUSION OF LAW

The criteria for eligibility for VA non-service-connected pension benefits have not been met.  38 U.S.C.A. §§ 1501, 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.12 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

As will be explained below, there is no legal basis upon which the benefits may be awarded and the appellant's claim must, regrettably, be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of VCAA have no effect on an appeal where the law and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).








Analysis

The law authorizes payment of a pension to a veteran of a period of war who has the requisite service and who is permanently and totally disabled from non-service-connected disability not due to the veteran's own willful misconduct.  38 U.S.C.A. §§ 1502, 1521 (West 2002).

A veteran meets the service requirements if such veteran served in the active military, naval, or air service (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j).

If the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 C.F.R. § 3.12(a).

Benefits are not payable where the former service member was discharged or released under one of the following conditions: (1) as a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities, (2) by reason of the sentence of a general court-martial, (3) resignation by an officer for the good of the service, (4) as a deserter, (5) as an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release, or (6) by reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days.  This bar does not apply if there are compelling circumstances to warrant the prolonged unauthorized absence.  See 38 C.F.R. § 3.12 (c).  A discharge or release from service under one of these conditions is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense causing such discharge or release or unless otherwise specifically provided.  38 C.F.R. § 3.12(b).

A discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions: (1) acceptance of an undesirable discharge to escape trial by general court-martial, (2) mutiny or spying, (3) an offense involving moral turpitude, including generally, conviction of a felony, or (4) willful and persistent misconduct, including a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  38 C.F.R. § 3.12 (d).

With the above criteria in mind, the facts and procedural history of this case will be briefly summarized.  The appellant served on active duty from November 1975 to January 1977, for which he was discharged under other than honorable conditions.      

In response to the appellant's request for a VA loan, the VA issued an Administrative Decision in September 1977 in which it determined that the appellant was discharged under dishonorable conditions for his period of service from November 1975 to January 1977.  The VA reported that the appellant's past military record included unauthorized absence from April 2, 1976 to April 6, 1976; October 30, 1976 to October 31, 1976; November 28, 1976 to November 29, 1976; December 26, 1976 to December 27, 1976; and December 31, 1976 to January 6, 1977.  Other offenses that the appellant committed but was not brought to trial by court marital included marijuana usage, unauthorized absence from appointed place of duty, disobeying a lawful order from a superior petty officer, and being disrespectful to a superior chief petty officer.  In light of the above, VA determined that the appellant's behavior during his period of active service constituted willful and persistent misconduct and that his separation was considered to have been issued under dishonorable conditions.   

In December 2006, the appellant filed a claim for non-service-connected pension benefits.  



With respect to the appellant's period of active service, VA has determined that the appellant was discharged under dishonorable conditions.  Due to numerous offenses committed during service, including marijuana usage, unauthorized absence from appointed place of duty, disobeying a lawful order from a superior petty officer, and being disrespectful to a superior chief petty officer, VA determined that the appellant's behavior during his period of active service constituted willful and persistent misconduct and that his separation was considered to have been issued under dishonorable conditions.  The evidence currently before the Board contains no indication, nor has the appellant ever contended, that he was insane at the time he committing the offenses leading to his discharge.  Therefore, the Board finds that because the appellant was discharged under dishonorable conditions from his period of active service, such character of discharge precludes him from receiving non-service-connected pension benefits.  See 38 C.F.R. § 3.12(a), (d).  The appellant has no legal entitlement to VA benefits, and his claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As the law is dispositive of the instant case, the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 (1990).

The Board also recognizes that another reason why the RO denied the appellant's claim was that the appellant did not have active service during a period of war.  In this regard, in order to establish basic eligibility for VA disability pension benefits, it is required, in part, that the individual with respect to whom pension is claimed be a Veteran who had active military, naval, or air service.  See 38 U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 3.6.

The term "Veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  "Active military, naval, and air service" includes active duty.  "Active duty" is defined as full-time duty in the Armed Forces.  38 C.F.R. § 3.6(a), (b).  "Armed Forces" consists of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1.

The qualifying periods of war are the Mexican border period, World War I, World War II, the Korean conflict, the Vietnam era, and the Persian Gulf War.  38 U.S.C.A. § 101; 38 C.F.R. § 3.3(a)(3).  The Vietnam era is the period beginning on February 28, 1961, and ending on May 7, 1975, in the case of a Veteran who served in the Republic of Vietnam during that period; and in all other cases, the period began August 5, 1964, and ended May 7, 1975.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).

In this case, the appellant's service records show that he entered active service on November 20, 1975, and was discharged from active service on January 19, 1977.  Therefore, the appellant's service was outside of the period of war for the Vietnam era.  In the appellant's notice of disagreement, dated in May 2007, he maintained that his enlistment date was wrong and that he entered the military in November 1974.  He indicated that he had sent in a corrected DD Form 214 which showed that his actual enlistment date was in November 1974.  However, the evidence of record is negative for any evidence of a corrected DD Form 214.   

Official service department records are binding on VA for purpose of establishing service in the U.S. Armed Forces.  See 38 C.F.R. § 3.203; Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  The service record clearly shows that the appellant does not have active military service during a period of war.  Thus, in this case, in addition to the fact that the appellant was discharged under dishonorable conditions which is a bar to VA benefits, the appellant's service also does not meet the threshold criteria for basic eligibility for nonservice- connected pension benefits.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.










ORDER

Basic eligibility for non-service-connected pension benefits is denied.




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


